Citation Nr: 9926700	
Decision Date: 09/16/99    Archive Date: 09/28/99

DOCKET NO.  96-42 835	)	DATE
	)
	)

On appeal from a decision certified by the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether the appellant has basic eligibility for educational 
assistance under Chapter 30, Title 38, United States Code.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from September 1977 to 
July 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 1996 decision letter by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in St. Louis, Missouri.  The appellant is currently 
under the jurisdiction of the Albuquerque, New Mexico RO.

The Board notes that in a March 1996 decision letter, the 
appellant's claim for educational assistance under Chapter 
30, Title 38, United States Code, was denied.  The appellant 
filed a Notice of Disagreement (NOD) in August 1996 and a 
Statement of the Case (SOC) was issued in October 1996.  In 
the appellant's substantive appeal, dated in November 1996, 
the appellant requested a hearing at a local VA office before 
a member of the Board.  A letter from the RO to the 
appellant, dated in November 1996, shows that at that time, 
the RO had scheduled the appellant for a Travel Board hearing 
in December 1996.  In a February 1997 letter from the RO to 
the appellant, the RO stated that the appellant's December 
1996 hearing had been canceled because he had called and 
indicated that he was not able to attend on the scheduled 
day.  The RO requested that the appellant contact them within 
30 days if he still desired a hearing, or after the 30 days, 
if they had not heard from him, they would assume that he no 
longer wanted to proceed with a personal hearing.  The Board 
observes that there was no response from the appellant.  


FINDINGS OF FACT

1.  In September 1973, the appellant received a four year 
Army Reserve Officers' Training Corps (ROTC) scholarship.  

2.  The appellant served on active duty with the Army from 
September 1977 to July 1995.

3.  The appellant did not first enter on active duty after 
June 30, 1985.  

4.  The appellant's delimiting date for Chapter 34 benefits 
would have been July 2005; the entire Chapter 34 program was 
discontinued by law effective January 1, 1990, and no 
benefits are payable under that program on or after that 
date.  


CONCLUSION OF LAW

The appellant has not met the basic service eligibility 
criteria for entitlement to educational assistance under 
Chapter 30, Title 38, United States Code.  38 U.S.C.A. 
§§ 3011, 3018A, 3018B, 3221 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 21.7042, 21.7044, 21.7045 (1998).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

According to the law, service eligibility requirements for 
entitlement to Chapter 30 educational assistance specify 
that, after June 30, 1985, an individual must first become a 
member of the Armed Forces or first enter on active duty as a 
member of the Armed Forces and serve for at least three years 
of continuous active duty in the Armed Forces, in the event 
that the individual's initial obligated period of active duty 
is for at least three years, or have served at least two 
years of continuous active duty in the case of an individual 
whose initial period of active duty is less than three years, 
or must have been discharged following a shorter period of 
active service under one of several sets of prescribed 
circumstances.  38 U.S.C.A. § 3011(a)(1)(A); 38 C.F.R. § 
21.7042(a).

Such prescribed circumstances require that an individual be 
discharged after June 30, 1985, for one of the following 
reasons: for a service-connected disability; for a medical 
condition preexisting service and determined not to be 
service connected; for hardship; for a physical or mental 
disorder not characterized as a disability and not the result 
of the veteran's own willful misconduct but interfering with 
his performance of duty; for the convenience of the 
Government, in the case of an individual who completed not 
less than 20 months of continuous active duty if the initial 
obligated period of active duty of the individual is less 
than three years, or in the case of an individual who 
completed not less than 30 months of continuous active duty 
if the initial obligated period of active service of the 
individual was at least three years; or, involuntarily for 
the convenience of the Government as a result of a reduction 
in force.  38 U.S.C.A. § 3011(a); 38 C.F.R. § 21.7042(a).

Further, educational assistance benefits under Chapter 30, 
title 38, United States Code may be available to an 
individual who, as of December 31, 1989, was eligible for 
Chapter 34 education benefits and was on active duty at any 
time between October 19, 1984, to July 1, 1985, if that 
individual either: 1) serves at least three years of 
continuous active duty in the Armed Forces after June 30, 
1985; or 2) is discharged or released from active duty after 
June 30, 1985, for (a) a service-connected disability, a 
medical condition which preexisted service, hardship, or a 
physical or mental condition that was not characterized as a 
disability; (b) the convenience of the Government, if the 
individual completed not less than 30 months continuous 
active duty after that date; or (c) involuntarily for the 
convenience of the Government as a result of a reduction in 
force.  38 U.S.C.A. § 3011(a)(1)(B); 38 C.F.R. § 21.7044(a).

Notwithstanding any other provision of law, eligibility for 
Chapter 30 educational assistance may also be established for 
an individual who is involuntarily separated with an 
honorable discharge after February 2, 1991, and who meets 
other statutory criteria under 38 U.S.C.A. § 3018A.  Finally, 
educational assistance may be appropriated for individuals 
separated from active service with an honorable discharge and 
who receive voluntary separation incentives.  38 U.S.C.A. § 
3018B; 38 C.F.R. § 21.7045.

For certain individuals who first entered active duty prior 
to June 30, 1985, there may be eligibility to educational 
assistance benefits under Chapter 30.  The legal requirements 
for such eligibility are set forth in 38 U.S.C.A. § 
3011(a)(1)(B), and 38 C.F.R. § 21.7044(a)(1), and (a)(6).  In 
such a case, it is required that the veteran have been 
eligible for educational assistance under Chapter 34 as of 
December 31, 1989, and that he or she have been on active 
duty at any time during the period beginning on October 19, 
1984, and ending on July 1, 1985.  38 U.S.C.A. § 
3011(a)(1)(B); 38 C.F.R. § 21.7044(a)(1), and (a)(6).

The evidence in this case indicates that the appellant 
entered the United States Army on September 14, 1977, and was 
discharged on July 31, 1995.  The narrative reason for the 
appellant's separation, as reported on his DD Form 214, was 
"retirement."  The character of the discharge was 
Honorable.  

In August 1995, the appellant submitted VA Form 22-1990, 
Application for Education Benefits.  At that time, he noted 
that he had attended the University of Denver in Denver, 
Colorado, from September 1976 to June 1977, and that he had 
received his Bachelor of Arts (BA) degree.  The appellant 
also indicated that he had completed a Reserve Officer 
Training Corps (ROTC) program in June 1977.  

In September 1995, the RO received copies of the following 
documents: (1) DD Form 4, Enlistment Contract - Armed Forces 
of the United States, dated in September 1973, (2) DD Form 
44, Record of Military Status of Registrant, dated in 
September 1973, (3) DA Form 1608, Army Reserve Officers' 
Training Corps (ROTC) Deferment Agreement, dated in September 
1973, and (4) DA Form 597, Army Senior Reserve Officers' 
Training Corps Student Contract, dated in September 1973.  
The documents show that beginning in September 1973, the 
appellant enlisted with the Army reserves for a period of six 
years, and he also received a four year ROTC scholarship.  

In March 1998, the RO received a copy of a record, dated on 
June 2, 1977, from the Department of The Army, Fourth ROTC 
Region Senior Instructor Group at the University of Colorado.  
According to the record, the appellant, who was an ROTC 
cadet, was discharged from the United States Army Reserves 
for the purpose of accepting a commission in the United 
States Armed Forces, effective June 3, 1977.  

The Board has carefully considered all of the contentions 
advanced by the appellant in this case.  The appellant 
contends, in essence, that he is entitled to Chapter 30 
Educational Benefits based upon his military service or as a 
conversion from Chapter 34 benefits.  The appellant maintains 
that during his 18 years in the service, he was told on many 
occasions by VA representatives that he was eligible for 
Chapter 30/34 educational benefits.  Nevertheless, the legal 
criteria governing service eligibility requirements for 
Chapter 30 educational assistance are very specific and 
involve a determination of whether an individual has 
sufficient qualifying active duty service.  For the reasons 
and basis set forth below, the Board finds that the appellant 
is not eligible for educational assistance.  

The appellant's entitlement to VA educational benefits must 
be determined on the basis of the controlling legal criteria 
which govern basic eligibility.  See Harvey v. Brown, 6 Vet. 
pp. 416, 424 (1994).  It is VA's responsibility to administer 
the educational program and make determinations as to basic 
eligibility.  The Board has no authority to disregard the 
statute and regulations governing Chapter 30 eligibility 
requirements.  38 U.S.C.A. § 7104(c) (West 1991).

As previously stated, the appellant served on active duty 
from September 1977 to July 1995.  Therefore, the date of the 
appellant's enlistment into the military is well before the 
June 30, 1985 requisite date for entitlement to benefits 
under Chapter 30.  In addition, the Board observes that 
pursuant to 38 C.F.R. § 21.7042(f)(2)(ii), individual 
eligibility for Chapter 30 educational assistance benefits is 
precluded for an individual who after December 31, 1976, 
completed a ROTC program.   The Board observes that the 
evidence of record shows that in September 1973, the 
appellant received a four year ROTC scholarship; and that in 
June 1977, he completed a ROTC program, at which time he 
accepted a commission in the United States Armed Forces.  
Therefore, in light of the above, it is the Board's 
determination that the appellant is not eligible for 
educational assistance under Chapter 30.  

The Board acknowledges the appellant's contention that he 
should also receive a conversion of benefits from Chapter 34 
to Chapter 30.  The Board notes that because the entire 
Chapter 34 program was discontinued by law effective January 
1, 1990, and no benefits can be paid under that program after 
December 31, 1989, the appellant is effectively asking for a 
conversion of his Chapter 34 benefits to Chapter 30 benefits.  
However, as indicated earlier, there are specific laws and 
regulations governing this type of eligibility.  For certain 
individuals who first entered active duty prior to June 30, 
1985, there may be eligibility to educational assistance 
benefits under Chapter 30.  The legal requirements for such 
eligibility are set for the in 38 U.S.C.A. § 3011(a)(1)(B), 
and 38 C.F.R. § 21.7044(a)(1), and (a)(6).  In such a case, 
it is required that the veteran have been eligible for 
educational assistance under Chapter 34 as of December 31, 
1989, and that he or she have been on active duty at any time 
during the period beginning on October 19, 1984, and ending 
on July 1, 1985.  38 U.S.C.A. § 3011(a)(1)(B); 38 C.F.R. § 
21.7044(a)(1), and (a)(6).  Moreover, pursuant to 38 U.S.C.A. 
§ 3462 (West 1991) the veteran's ending date of eligibility 
for educational assistance benefits under Chapter 34, Title 
38, United States Code, is ten years after his release from 
active duty, or December 31, 1989, whichever is earlier. 38 
U.S.C.A. § 3462(e).

In the instant case, the Board notes that while the appellant 
was on active duty from October 19, 1984 to July 1, 1985, the 
appellant's delimiting date for educational assistance 
benefits under Chapter 34, would have been July 2005, which 
is 10 years after his date of service separation.  As no 
educational assistance shall be afforded any eligible veteran 
under Chapter 34 after December 31, 1989, the appellant is 
not entitled to any Chapter 34 benefits after that date.  
38 U.S.C.A. § 3462(e).  

In the present case, the appellant first entered active duty 
before June 30, 1985, thus, he is not eligible for 
educational assistance under 38 C.F.R. § 21.7042.  See 38 
U.S.C.A. § 3011(a).  Further, the evidence of record does not 
indicate that the appellant met the requirements for 
eligibility for remaining Chapter 34 entitlement as of 
December 1989.  See 38 U.S.C.A. § 3011(a)(1)(B); 38 C.F.R. § 
21.7044(a). 

In this case, the facts are not in dispute.  In short, based 
on the foregoing, the Board concludes that the statutory and 
regulatory criteria necessary to establish entitlement to 
educational assistance benefits under Chapter 30 have not 
been met.  Therefore, the Board finds that there is no legal 
basis for a grant of those benefits, and the appellant's 
claim must be denied.  38 U.S.C.A. § 3011(a); 38 C.F.R. § 
21.7042;  Sabonis v. Brown, 6 Vet. App. 426 (1994) (where the 
law is dispositive, the claim should be denied on the basis 
of the absence of legal merit).


ORDER

The appellant's claim for basic eligibility for educational 
assistance benefits under Chapter 30, Title 38, United States 
Code is denied.  



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals







